FLANIGAN, Judge,
concurring in result.
I concur in the result. Since the prior action was litigated in the small claims court, I agree that the doctrine of collateral estoppel did not bar Emde from litigating the issue of liability. However, I attach no significance to the testimony of the trial judge, in this proceeding, describing his “role in the small claims case.” A court speaks through its records and judgments and not through later reminiscences. It is immaterial that the small claims judgment contained no written finding that Emde breached the standard of care required of bailees and that it contains this recital: “Boat destroyed while in bailment of [plaintiff].” The judgment itself was not of the type to support the doctrine of collateral estoppel so its specific contents or imperfections are of no moment.
I concur fully with that portion of the principal opinion which disposes of appellant’s other two points.